01/12/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0017


                                          DA 21-0017
                                                                             FILE
 IN RE THE MARRIAGE OF:
                                                                             JAN 1 2 2021
 CHRISTINA M. STEVENS,                                                    Bowen Greenwood
                                                                        Clerk of Supreme Court:
                                                                           State of Montana

               Petitioner and Appellee,
                                                                      ORDER
        and,

 ROBERT A. STEVENS,

               Respondent and Appellant.



       Representing himself, Robert A. Stevens has filed a verified Petition for an
Out-of-Time Appeal of a decree of dissolution. We amend the caption to comport with
M. R. App. P. 2(4).
       As grounds, Robert indicates that he improperly filed a Notice of Appeal in the
Flathead County District Court. Robert states the District Court issued its decree on
November 24, 2020, and he did not receive a copy of the decree until Decernber 4, 2020.
He further states that he includes a copy of this judgment.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "Nil the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[J"
       No copy of the District Court's Findings of Fact, Conclusions of Law, and Decree
ofDissolution was included with Robert's filed Petition. We secured a copy ofthe register
of actions. Robert initially filed a notice ofappeal on January 5, 2021, in the District Court.
We point out that the thirty-day clock for filing an appeal comrnences on the filing date of
the final judgment, not when a party receives a copy. M. R. App. P. 4(5)(a)(i). See also
M. R. App. P. 3 for computation of time. Given the foregoing, we conclude that Robert is
entitled to pursue this appeal because he has demonstrated extraordinary circumstances
pursuant to M. R. App. P. 4(6).
      IT IS ORDERED that Robert's Petition for an Out-of-Time Appeal is GRANTED.
Robert must prepare, file, and serve a copy of a Notice of Appeal within thirty days or, on
or before Thursday, February 11, 2021. Failure to do so will result in dismissal of this
appeal without further notice.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to all
parties of record along with a copy of this Court's Civil Appellate Handbook.
                        "rn-,
       DATED this I Z, day of January, 2021.



                                                               Chief Justice




                                                             X-6/5„
                                                           /               /"›
                                                                Justices




                                            2